DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the limitation of “transferring the mixture of the catalyst composition and the propylene monomers introduced into the prepolymerization reactor to a loop reactor” does not make sense since the catalyst composition and propylene are expected to undergo preliminary polymerization and become prepolymerized catalyst composition.  Additionally, the term “introduced into” is suggested to be replaced with “in” and the article “the” in the front of “propylene” should be deleted.
In claims 3 and 5 respectively, the limitation of a C1-2 branched alkyl is improper since the branched alkyl contains at least 3 carbons.
In claims 11 and 12 respectively, the limitation of “the catalyst composition and the propylene monomers stay in the loop reactor for 10 to 120 minutes” is erroneous because, in the loop reactor, the catalyst and propylene undergo preliminary polymerization and become prepolymerized catalyst composition rather “stay” in the loop reactor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Resconi et al. (US 2007/0276095).
Resconi teaches a two propylene polymerization process and propylene polymerization is conducted in the first stage, step a): 

    PNG
    media_image1.png
    400
    369
    media_image1.png
    Greyscale
 		
    PNG
    media_image2.png
    302
    136
    media_image2.png
    Greyscale
        	
    PNG
    media_image3.png
    255
    26
    media_image3.png
    Greyscale

Resconi’s Example C-4 demonstrates propylene polymerization in the presence of hydrogen and a catalyst composition comprising a metallocene complex such as A-1 in ([0129], [0152]—[0156], and Table 2).
While Resconi’s does not expressly discloses conducting propylene polymerization in the presence of the metallocene catalyst in a dispersion solution and prepolymerization time period of 10-120 min, the examiner takes official notice that those limitations is generally known in the art and are conventionally practiced in the industry.
Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Resconi’s teaching to conduct propylene homopolymerization in the presence of hydrogen and a metallocene catalyst composition comprising a metallocene complex such as A-1 to provide a propylene homopolymer with desired molecular weights and tacticity since such is conventional done in the art to optimize the productivities of the catalyst system and in the absence of any showing criticality and unexpected results.
Allowable Subject Matter
Claims 17-19 are allowed.
Claims 17-19 share the same novelty feature as claim 1 of the parent Application SN 16/635,730, now US 11,248,072.  For the same rationale as disclosed in the parent application, the instant claims are also deemed novel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763